Citation Nr: 1642195	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2011 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that the Veteran originally requested a hearing for the issue of an increased rating for his service-connected PTSD; however, he withdrew that request in June 2016.  Thus, the Board will proceed with both issues in this matter. 38 U.S.C.A. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's claim of service connection for bilateral hearing loss, the Veteran claims that he has bilateral hearing loss as a result of his exposure to noise during service.  The Veteran's military occupational specialty (MOS) was a combat engineer, which the United States Army lists as having "highly probable" or "moderate" probability of exposure to hazardous noise.  The RO conceded noise exposure in the February 2011 rating decision.  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his bilateral hearing loss are considered competent and credible lay evidence of such.  

His service treatment records include his January 1966 entrance examination and his January 1969 discharge examination.

Pertinent to the Veteran's service treatment records, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO standards.  Converting to ISO units requires that specific amount be added to recorded ASA audiological results: 15 at 500 Hertz; 10 at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 at 4000 Hertz.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO pure tone thresholds are contained in the parentheses.

His January 1966 entrance examination audiometric testing revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
-
0 (5)

The Veteran's hearing was considered normal upon his exit from service in the discharge examination report from January 1969.  Audiometric testing then conducted revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
-
10
LEFT
10
0
10
-
10

While the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes. Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."  

In August 2010, the Veteran underwent a VA examination.  Upon examination, his puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
5
40
40
35
RIGHT
5
5
35
50
35

His speech discrimination was 96 percent in the left ear and 98 percent in the right ear.  The VA examiner diagnosed him with bilateral high frequency sensorineural hearing loss.  The examiner opined that his bilateral hearing loss was more likely than not related to something other than noise exposure during service.  The examiner supported his opinion by stating that the Veteran's discharge examination hearing abilities were within normal limits.  

The RO requested an addendum opinion to address the existence of a threshold shift between induction to discharge.  In December 2010, the VA examiner added that any hearing loss noted during the August 2010 VA examination would not have been present on discharge and was not related to noise exposure during service.  

The Veteran underwent a second VA examination in August 2013.  The VA examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the bilateral hearing loss was less likely than not related to his military service.  The examiner reasoned that the discharge examination was within normal limits at discharge, despite a threshold shift.  Furthermore, the examiner cited a September 2005 study performed by the Institute of Health, which found no scientific basis for concluding that delayed onset hearing losses exist after military service.  

The Board finds that the August 2010 and August 2013 opinions are inadequate to fairly adjudicate the Veteran's claim for service connection.  Initially, the Board notes that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  In this regard, neither examiner addressed the Veteran's lay statements concerning his in-service noise exposure due to the duties of his MOS, nor did the examiners address his statements regarding the onset of his hearing loss and the continuity of symptoms since service.  Moreover, although the Board converted the January 1966 entrance examination from ASA units to ISO units, there is no indication that either examiner considered the change in units.  Given that VA has conceded in-service noise exposure, the Board finds that a remand is necessary in order to obtain an addendum opinion that considers the Veteran's lay statements concerning the onset and continuity of his hearing problems.  The examiner should consider the Veteran's in-service audiological findings, to include the significance, if any, of the threshold shift at 500 Hz, 2000 Hz, and 4000 Hz between the January 1966 report of medical examination and the January 1969 discharge examination, in offering an opinion.

In July 2013 and August 2014, the Veteran's representative submitted two articles titled "What is Considered a Standard Threshold Shift?" and "Noise-Induced Hearing Loss," in support of his claim. Initially, while the evidence submitted supports the Veteran's general contention, the documents contain no information specific to his bilateral hearing loss and, hence, are not probative of his claim. See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995). The physician or audiologist selected to provide the addendum opinion sought above, must address this article and how it relates to the Veteran's claim for service connection for bilateral hearing loss.  Nevertheless, the VA examiner who provides the addendum opinion should address the articles and how they relate to his hearing loss.

With regard to PTSD, during a VA examination in May 2013, the Veteran reported experiencing increased introversion and an avoidance of crowds and confrontation, which began during the first year after service.  The examiner diagnosed him with PTSD and stated that it is more likely than not related to military trauma and the fear of hostile military or terrorist activities.  Furthermore, the examiner opined that the severity of the Veteran's symptoms was in the mild/moderate range.  

The Veteran submitted a May 2015 letter from a VA treatment provider, who stated that he has treated the Veteran in a PTSD group since August 2013, but that the symptomatology of the PTSD has worsened since engaging in treatment.  Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate his claim for an increased rating for PTSD. Allday v. Brown, 7 Vet. App. 517  (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through March 13, 2014, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims for service connection for bilateral hearing loss, or his claim for an initial rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to March 13, 2014, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's August 2013 audiological examination.  The record and a copy of this Remand must be made available to the examiner.

If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In order to facilitate data comparison, the examiner must convert the January 1966 entrance examination audiometric results from ASA measurements to ISO measurements.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure as a combat engineer.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, as well as the articles submitted by the Veteran addressing the etiology of his hearing loss, and the opinion should reflect such consideration.  The examiner should also address the threshold shift at 500 Hz, 2000 Hz, and 4000 Hz between the January 1966 report of medical examination and the January 1969 discharge examination.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

4. After completing the above development and obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should specifically address the impact that his symptoms have on his social and occupational functioning. 

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and records provided by his treatment providers.  The rationale for any opinion offered should be provided.

5. Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




